                Case 8:19-bk-00312-RCT              Doc 30      Filed 04/30/19        Page 1 of 9



                               UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

IN RE:

HERRERA MARTELL

                                                                       CASE NO.: 19-bk-00312
      Debtor(s).
____________________________________________

                                     AMENDED CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

     A limit on the amount of a secured claim based on a valuation which                  Included       Not Included
     may result in a partial payment or no payment at all to the secured                                X
     creditor. See Sections C.5(d) and (e). A separate motion will be filed.
     Avoidance of a judicial lien or nonpossessory, nonpurchase money                     Included       Not Included
     security interest under 11 U.S.C. § 522(f). A separate motion will be                              X
     filed. See Section C.5(e).
     Nonstandard provisions, set out in Section E.                                        Included       Not Included
                                                                                                        X


B.         MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
           shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
           the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
           portion not retained will be disbursed to allowed claims receiving payments under the Plan
           and may cause an increased distribution to the unsecured class of creditors.

           $935.00 from month 1 through 3 months.
           $936.00 from month 4 through 8 months.
           $495.00 from month 9 through 60 months.




1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
            Case 8:19-bk-00312-RCT         Doc 30    Filed 04/30/19     Page 2 of 9



C.    PROPOSED DISTRIBUTIONS.

      1.      ADMINISTRATIVE ATTORNEY’S FEES.


      Base Fee $3500.00 Total Paid Prepetition $90.00 Balance Due $ 3410.00

      Estimated Monitoring Fee at $ 25.00 per month post confirmation.

      Attorney’s Fees Payable Through Plan at $ 426.00 for months 1 through 6 and
      $427.00 for months 7 through 8 (subject to adjustment).


      2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

              NONE

      3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).


              NONE

       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.


      (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
              Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if
              any, Paid Through the Plan. If the Plan provides for curing prepetition arrearages
              on a mortgage on Debtor’s principal residence, Debtor will pay, in addition to all
              other sums due under the proposed Plan, all regular monthly postpetition mortgage
              payments to the Trustee as part of the Plan. These mortgage payments, which may
              be adjusted up or down as provided for under the loan documents, are due beginning
              the first due date after the case is filed and continuing each month thereafter. The
              Trustee shall pay the postpetition mortgage payments for Debtor’s principal
              residence on the following mortgage claims:

              NONE
    Case 8:19-bk-00312-RCT          Doc 30     Filed 04/30/19    Page 3 of 9




(b)     Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor
will pay, in addition to all other sums due under the proposed Plan, all regular monthly
postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, which may be adjusted up or down as provided for under the loan documents,
are due beginning the first due date after the case is filed and continuing each month
thereafter. The Trustee shall pay the postpetition mortgage payments on the following
mortgage claims:

NONE


(c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification. If Debtor obtains a modification of the mortgage, the modified payments
shall be paid through the Plan. Pending the resolution of a mortgage modification request,
Debtor shall make the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowners association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
of the gross rental income generated from the property.

NONE

(d)    Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. The secured portion
of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
payment through the Plan does not include payments for escrowed property taxes or
insurance.

NONE

(e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

NONE
(f)   Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
            Case 8:19-bk-00312-RCT        Doc 30     Filed 04/30/19     Page 4 of 9



     The claims listed below were either: (1) incurred within 910 days before the petition date
     and secured by a purchase money security interest in a motor vehicle acquired for the
     personal use of Debtor; or (2) incurred within one year of the petition date and secured by
     a purchase money security interest in any other thing of value. These claims will be paid
     in full under the Plan with interest at the rate stated below.

     NONE

     (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through
     the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full
     under the Plan with interest at the rate stated below.


                                                          Total Amount Owed:          Monthly Payment:
Last Four       Creditor        Collateral Address
Digits of
Acct. No.
                                                          $21,752.01 at interest      $423.87
2017-CA-        Charles and     5631 County Road 547
                                                          rate of 6.33%
003682          Mary Easler     N, Davenport, Florida
                                33844


     (h)   Claims Secured by Personal Property – Maintaining Regular Payments and
     Curing Arrearage, if any, with All Payments in Plan.

     NONE

     (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being
     made via automatic debit/draft from Debtor’s depository account and are to continue to be
     paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft.
     The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
     codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
     intended to terminate or abrogate Debtor’s state law contract rights.

     NONE

     (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
     following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
     is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
     creditors upon the filing of this Plan.

     NONE

     (k)    Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
     make payments to the following secured creditors. The automatic stay is terminated in rem
     as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
            Case 8:19-bk-00312-RCT          Doc 30     Filed 04/30/19      Page 5 of 9



       upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
       terminated nor abrogated.

       NONE

       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

       (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
       leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows.

       NONE

        (b)    Assumption of Leases/Executory Contracts for Real or Personal Property to
       be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
       claims that are paid via automatic debit/draft from Debtor’s depository account and are to
       continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
       automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
       in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
       Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.

       NONE

       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal
       Leased Property. Debtor rejects the following leases/executory contracts and will
       surrender the following leased real or personal property. The automatic stay is terminated
       in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
       lessors upon the filing of this Plan.

       NONE

        7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming
Plan. The estimated dividend to unsecured creditors shall be no less than $15.00 paid over 60
months.

D.     GENERAL PLAN PROVISIONS:
          Case 8:19-bk-00312-RCT         Doc 30      Filed 04/30/19     Page 6 of 9



     1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
            securing such claims.

     2.     Payments made to any creditor shall be based upon the amount set forth in the
            creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
            Court.

     3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
            property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
            or dismissal of this case, unless the Court orders otherwise. Property of the estate

            (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or
            dismissal of this case, unless the Court orders otherwise, or

            (b) X____     shall vest in Debtor upon confirmation of the Plan.

     4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
            and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
            by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
            claim. An allowed proof of claim will control, unless the Court orders otherwise.

     5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
            distributions. The actual distributions may vary. If the summary or spreadsheet
            conflicts with this Plan, the provisions of the Plan control prior to confirmation,
            after which time the Order Confirming Plan shall control.

     6.     Debtor shall timely file all tax returns and make all tax payments and deposits when
            due. (However, if Debtor is not required to file tax returns, Debtor shall provide the
            Trustee with a statement to that effect.) For each tax return that becomes due after
            the case is filed, Debtor shall provide a complete copy of the tax return, including
            business returns if Debtor owns a business, together with all related W-2s and Form
            1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
            consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
            Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
            instruct the Internal Revenue Service or other taxing

            agency to apply a refund to the following year’s tax liability. Debtor shall not
            spend any tax refund without first having obtained the Trustee’s consent or
            Court approval.

E.   NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
     Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
     out in this section are deemed void and are stricken.

     NONE
            Case 8:19-bk-00312-RCT        Doc 30     Filed 04/30/19    Page 7 of 9




                                     CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)

/s/ Herrera Martell                                                        4/30/19
________________________________________________                  Date _____________



Attorney for Debtor(s)

/s/ Andrew John Manie, Esquire                                             4/30/19
________________________________________________                  Date _____________



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished

electronically or by U.S. Mail to Trustee Kelly Remick, Chapter 13 Standing Trustee, Post Office

Box 6099, Sun City, FL 33571, U.S. Trustee, United States Trustee - TPA7/13, 7, Timberlake

Annex, Suite 1200, 501 E Polk Street, Tampa, FL 33602 and all creditors listed on the creditors’

matrix on April 30, 2019.

                                          Respectfully,


                                          Andrew John Manie, Esquire
                                          Florida Bar Number: 115523
                                          The Law Offices of Andrew John Manie
                                          P.O. BOX # 720236
                                          Orlando, FL 32872
                                               7
Case 8:19-bk-00312-RCT   Doc 30   Filed 04/30/19   Page 8 of 9




                         Telephone Number: (407) 403-5770
                         Facsimile: (844) 824-2037 Primary
                         E-mail for Service:
                         SERVICE@THEMANIELAWFIRM.COM
                         Attorney Herrera Martell – Debtor




                            8
Label Matrix for local noticingCase 8:19-bk-00312-RCT
                                              Herrera Martell Doc 30 Filed 04/30/19                     Page
                                                                                                         Charles9 and
                                                                                                                  of 9Mary Easler
113A-8                                        5631 County Road 547                                        4667 NW 63rd AVE
Case 8:19-bk-00312-RCT                        Davenport, FL 33837-9424                                    Jennings, FL 32053-4234
Middle District of Florida
Tampa
Tue Apr 30 15:59:01 EDT 2019
Department of Revenue                         Directv, LLC                                                Internal Revenue Service
PO Box 6668                                   by American InfoSource as agent                             P.O. Box 7346
Tallahassee, FL 32314-6668                    PO Box 5008                                                 Philadelphia, PA 19101-7346
                                              Carol Stream, IL 60197-5008


National Credit Systems, Inc.                        Waypoint Resource Group                              (p)WELLS FARGO
Attn: Bankruptcy                                     Attn: Bankruptcy                                     N9286-01Y
Po Box 312125                                        Po Box 1081                                          1000 BLUE GENTIAN RD #300
Atlanta, GA 31131-2125                               San Antonio, TX 78294-1081                           EAGAN MN 55121-1786


United States Trustee - TPA7/13 7+                   Caroline Cynn Printy +                               Kelly Remick +
Timberlake Annex, Suite 1200                         Kelly Remick, Chapter 13 Trustee                     Chapter 13 Standing Trustee
501 E Polk Street                                    P O Box 6099                                         Post Office Box 6099
Tampa, FL 33602-3949                                 Sun City Center, FL 33571-6099                       Sun City, FL 33571-6099


Andrew J Manie +
The Law Offices of Andrew John Manie, PA
Post Office Box 720236
Orlando, FL 32872-0236




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Wells Fargo Bank                                     End of Label Matrix
Attn: Bankruptcy Dept                                Mailable recipients    12
Po Box 6429                                          Bypassed recipients     0
Greenville, SC 29606                                 Total                  12
